Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 1 of 62 PageID: 1




                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY

James E. Marina (N.J. Bar No. 050791996)
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900



GENERAL MOTORS LLC,
GENERAL MOTORS COMPANY,                 CASE NO. 20-12659

                  Plaintiffs,
                                        COMPLAINT
      against

JOSEPH ASHTON,                          DEMAND FOR JURY TRIAL

                  Defendant.




                                    1
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 2 of 62 PageID: 2




                                        TABLE OF CONTENTS

                                                                                                                 Page
COMPLAINT ............................................................................................................ 3

INTRODUCTION ..................................................................................................... 3

THE PARTIES ........................................................................................................... 6

JURISDICTION AND VENUE .............................................................................. 16

DETAILED ALLEGATIONS ................................................................................. 16

I.       ASHTON IS APPOINTED TO GM’S BOARD OF DIRECTORS. ............ 16

II.      GM LEARNS OF ASHTON’S WRONGDOING AT THE CHR. ............... 19

III.     GM LEARNS OF ASHTON’S INVOLVEMENT IN FCA AND FCA
         NV’S BRIBERY SCHEME. ......................................................................... 24

         A.       Marchionne Prepares on Behalf of FCA and FCA NV to Force
                  a Takeover of GM by Merger ............................................................. 28

         B.       Defendant Ashton and President Williams Are Key Players in
                  the Takeover Conspiracy ..................................................................... 31

         C.       FCA Initiates Operation Cylinder ....................................................... 32

         D.       2015 CBA Negotiations ...................................................................... 34

IV.      ASHTON AND THE OTHER CO-CONSPIRATORS TOOK STEPS
         TO FRAUDULENTLY CONCEAL THEIR WRONGDOING AND
         RESULTING DAMAGE. ............................................................................. 42

CAUSES OF ACTION ............................................................................................ 52

REQUESTS FOR RELIEF ...................................................................................... 59




                                                           2
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 3 of 62 PageID: 3




                                      COMPLAINT
       General Motors LLC and General Motors Company (individually or

collectively, “GM”) for their Complaint, allege as follows:

                                    INTRODUCTION

       1.        From August 2014 to December 2017, Joseph Ashton, a former high-

ranking officer of the International Union, United Automobile, Aerospace and

Agricultural Implement Workers of America (“UAW”), served as a director on

GM’s Board. In that role, Ashton owed unqualified fiduciary duties including the

highest duties of loyalty, care, confidentiality, and disclosure to GM. Ashton

collected from GM hundreds of thousands of dollars in compensation for his service

as a director.

       2.        GM recently discovered that before and during his tenure as a director,

Ashton sat at the center of two sprawling and long-running criminal schemes. Each

scheme was intended to and did cause massive harm to GM. Despite his fiduciary

duties, Ashton failed to disclose and in fact affirmatively concealed these schemes

from detection while serving as a director on GM’s Board. GM discovered these

schemes only recently, following dozens of indictments and guilty pleas involving

Ashton and his co-conspirators.

       3.        On December 4, 2019, Ashton pled guilty to conspiring to commit wire

fraud and money laundering. As Ashton admitted, between 2012 and 2016, he and



                                             3
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 4 of 62 PageID: 4




two other high-level UAW officials, Michael Grimes and Jeffery Pietrzyk,

orchestrated a criminal kickback scheme to siphon money from the UAW-GM

Center for Human Resources (“CHR”), where they served on the Board and were

responsible for or had influence over the approval of contracts. The CHR was

established primarily to educate and train UAW-represented GM employees. All

funding for the CHR came from GM. Ashton and his co-conspirators abused their

CHR positions by, among other ways, inflating contracts and demanding hundreds

of thousands of dollars in kickbacks from vendors. The CHR money used to pay

vendors was funded by GM pursuant to the UAW-GM National Agreement and

should have been used to educate and train GM’s employees. Instead, the inflated

payments were improperly used to line the pockets of Ashton and his co-

conspirators.

      4.        Ashton also played a central role in another scheme to harm GM while

serving as a GM director. The United States Attorney for the Eastern District of

Michigan has been conducting a wide-ranging investigation into corruption by and

between FCA US LLC (“FCA”) and Fiat Chrysler Automobiles N.V. (“FCA NV”)

on the one hand and certain former union leaders on the other. As has been

repeatedly admitted, starting no later than July 2009, FCA and FCA NV paid

millions of dollars in “prohibited payments and things of value to UAW officers and

UAW employees” and, in return, received “benefits, concessions, and advantages



                                           4
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 5 of 62 PageID: 5




for FCA in the negotiation, implementation, and administration of the collective

bargaining agreements between FCA and the UAW.” FCA and FCA NV authorized

these bribes specifically to harm GM and to advance their long-term goal to force

higher costs on GM and assist FCA NV in forcing a merger with GM. Very recently,

GM learned that FCA and FCA NV established and used offshore bank accounts to

further their scheme. As described below, Ashton was the recipient of one or more

of these funded accounts.

      5.    Ashton was uniquely situated to further this scheme. From 2010 to

2014, Ashton was one of the five highest-ranking UAW officers serving as Vice

President of the UAW’s GM Department. Based on reasonable belief and inference,

in return for secret compensation from FCA and FCA NV through foreign accounts,

Ashton used his influence to deny GM specific structural labor concessions it should

have otherwise received but for FCA and FCA NV’s bribes. After he joined GM’s

Board in 2014, Ashton was privy to detailed highly confidential information

concerning GM’s view of and strategic response to FCA and FCA NV’s ongoing

merger inquiries, as well as GM’s approach and expectations for collective

bargaining negotiations. Again in return for secret compensation from FCA and FCA

NV through foreign accounts and while owing GM the highest duties of loyalty,

care, confidentiality, and disclosure, Ashton passed confidential GM information to

the UAW and FCA and FCA NV. Ashton never disclosed this criminal scheme or



                                         5
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 6 of 62 PageID: 6




his role in the scheme to anyone at GM. In part due to Ashton’s disloyalty and

breaches of confidence, GM was forced to incur billions of dollars in increased labor

costs.

         6.    In sum, as described in detail below, while serving as a GM director

Ashton embezzled CHR funds, provided by GM, and participated in a criminal

scheme to harm GM through higher labor costs and assist FCA NV in forcing a

merger. Ashton’s criminal conduct violated every conceivable duty owed to GM.

Through this action, GM seeks to recoup monies paid by GM to Ashton for service

as a director on GM’s Board. In addition, GM seeks to determine the full extent to

which Ashton breached his fiduciary duties to GM and the full extent of the resulting

damages caused to GM, and to recover for the same.


                                  THE PARTIES

         Plaintiffs

         7.    General Motors LLC: Plaintiff General Motors LLC is a Delaware

limited liability company with its principal place of business located at 300

Renaissance Center, Detroit, Michigan, and is a citizen of the States of Delaware

and Michigan. General Motors LLC is a subsidiary of General Motors Holdings

LLC, which is a wholly owned subsidiary of Plaintiff General Motors Company.

General Motors LLC is the largest automaker in the U.S. and an iconic American

company that manufactures and sells automobiles in the U.S. under brands including


                                          6
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 7 of 62 PageID: 7




Chevrolet, Cadillac, Buick, and GMC. General Motors LLC is an employer in the

automotive industry, which has a substantial effect on interstate commerce.

       8.    General Motors Company: Plaintiff General Motors Company

(herein referred to as “GM Company” or “New GM”) is a Delaware corporation with

its principal place of business in Detroit, Michigan, and the ultimate parent of

General Motors LLC.

       Defendant

       9.    Joseph Ashton: Ashton is an individual currently residing in New

Jersey. Ashton served on the UAW’s Executive Board from 2006 to 2014, including

as Vice President of the UAW’s GM Department from 2010 to 2014, and previously

as the Regional Director for Region 9 from 2006 to 2009. From 2014 to December

2017, following his retirement from the UAW, Ashton served as the UAW Trust’s1

designee on GM’s Board of Directors. In December 2017, Ashton abruptly resigned

that position. On December 4, 2019, Ashton pled guilty to conspiracy to commit

honest services wire fraud, 18 U.S.C. § 1349, and conspiracy to commit money

laundering, 18 U.S.C. § 1956(h).




1
    The UAW Trust was established as a result of the 2007 CBAs between the UAW,
    FCA, GM, and Ford, which assigned retiree health care liabilities to an
    independent Voluntary Employee Beneficiary Association. Pursuant to
    restructuring following the 2008 financial crisis, the UAW Trust obtained the
    right to appoint a director to GM’s Board.


                                        7
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 8 of 62 PageID: 8




      Significant Non-Parties and Other Entities

      10.   FCA US LLC (formerly known as Chrysler Group LLC): FCA is

an automotive company based in Auburn Hills, Michigan, formerly known as

Chrysler Group LLC, the successor of Chrysler LLC. “Chrysler” is used herein to

refer individually or collectively to Chrysler Group LLC and Chrysler LLC. FCA is

a wholly owned subsidiary of FCA NV, a publicly traded foreign entity listed on the

New York Stock Exchange. FCA manufactures and sells automobiles in the U.S.

under brands such as Chrysler, Jeep, Dodge, and Ram.

      11.   Fiat Chrysler Automobiles N.V. (formerly known as Fiat): FCA

NV, the successor of the Italian automotive company formerly known as Fiat S.p.A.

(“Fiat”), is the ultimate parent company and owner of FCA US LLC. FCA NV is

organized under the laws of the Netherlands, as a Naamloze Venootschap, and its

principal executive offices are in London, England.

      12.   Alphons Iacobelli: Iacobelli was employed as the Vice President of

Employee Relations at FCA and as the Co-Chairman of the UAW-Chrysler joint

training center (National Training Center or “NTC”) and its Joint Activities Board

from 2008 to 2015. In this role, Iacobelli was a senior official at Chrysler and FCA

responsible for negotiating and implementing labor agreements with the UAW.

Through his position with Chrysler and FCA, Iacobelli had the authority and acted

as an agent for Chrysler and FCA to direct the financial affairs of and approve



                                         8
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 9 of 62 PageID: 9




payments made by the NTC. On January 22, 2018, Iacobelli pled guilty to

subscribing a false tax return, pursuant to 26 U.S.C. § 7206(1), and conspiracy to

violate the Labor Management Relations Act, 18 U.S.C. § 371, and was sentenced

to 66 months in prison and a $10,000 fine and ordered to pay $835,523 in restitution.

      13.    Jerome Durden: Durden was employed as a financial analyst at

Chrysler and FCA in its corporate accounting department beginning in 1985. In

2008, he was assigned by Chrysler to act as the Controller of the NTC and as

Secretary of the NTC Joint Activities Board. He served in those roles until 2015. In

his capacity as the Controller of the NTC, Durden, as an agent for Chrysler and FCA,

had the authority to approve and did approve payments made by the NTC. On August

8, 2018, Durden pled guilty to failure to file tax returns, 26 U.S.C. § 7203, and

conspiracy to defraud the U.S., 18 U.S.C. § 371, and was sentenced to 15 months in

prison and ordered to pay $8,811 in restitution.

      14.    Michael Brown: Brown was employed as a Director for Employee

Relations at Chrysler and FCA from 2009 to 2016. During that time, Brown was

personally involved in the negotiation and administration of the national collective

bargaining agreements (“CBAs”) between Chrysler/FCA and UAW and had

authority to sign letters and agreements on behalf of Chrysler/FCA with the UAW.

Brown also represented Chrysler and FCA as a Co-Director of the NTC. On May

25, 2018, Brown pled guilty to misprision of a felony, pursuant to 18 U.S.C. § 4, and



                                          9
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 10 of 62 PageID: 10




was sentenced to one year and one day in prison and a $10,000 fine. At all times

relevant to this Complaint, Brown was an agent of Chrysler and/or FCA.

        15.   Dennis D. Williams: Williams served on the UAW’s Executive Board,

most recently as the UAW’s President (2014 to June 2018) and previously as the

UAW’s Secretary-Treasurer (2010–2014). Prior to 2010, Williams served on the

UAW International Executive Board as the Director of Region 4 (2001 to 2010)

during which time he had direct dealings with Sergio Marchionne in connection with

Marchionne’s role as CEO of CNH Industrial, a maker of farm and construction

equipment, which is commonly controlled by Exor NV. On August 27, 2020, the

United States Attorney for the Eastern District of Michigan charged Williams with

conspiracy to embezzle union funds in violation of 18 U.S.C. § 371 and 29 U.S.C.

§ 501(c). He is scheduled to admit responsibility and plead guilty on September 30,

2020.

        16.   International   Union,   United    Automobile,     Aerospace     and

Agricultural Implement Workers of America (UAW): The UAW is the union that

exclusively represents the labor forces for both GM and FCA. From 2009 to 2019,

the UAW represented approximately 50,000 GM employees and between 23,000 and

47,000 FCA employees. As such, the UAW has a significant degree of market power

to force labor terms on either competitor including not only through the ability to




                                        10
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 11 of 62 PageID: 11




call strikes but also through the ability to control the day-to-day activities of its work

force.

         17.   The UAW has an unusual and limited governance structure where only

five officers of the UAW—the President, the Secretary-Treasurer, and three Vice

Presidents of the International Executive Board—control its central decision-making

regarding the negotiation and administration of CBAs. These UAW officers possess

particularly strong powers as well, including the power to negotiate CBAs, call

special conventions, authorize strikes, and issue and revoke charters, among other

powerful tools. While these UAW officers operate in the context of an International

Executive Board that includes eleven “Regional Directors,” these officers effectively

control the overall decision-making, policy, director and officer elections and

negotiation and administration of the CBAs. There are minimal checks and balances

on the President and the other four officers as they have no oversight board,

committee or trustee that exists to oversee and ensure the integrity of the

International Executive Board and take action to address malfeasance. In addition,

these officers, who had nearly complete control over UAW affairs, are elected only

every four years and implemented practices to exercise substantial control over

elections to perpetuate their role on the International Executive Board. If any of these

officers or directors act corruptly, they have the power and influence to inflict direct

harm on any given competitor.



                                           11
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 12 of 62 PageID: 12




      18.   Sergio Marchionne: Marchionne (deceased in 2018) served as the

CEO of Fiat, and later FCA NV, from 2004 through his death in 2018. Marchionne

also served as the Chairman and CEO of FCA from 2014–2018, the Chairman

(2011–2014) and CEO (2009–2014) of Chrysler, and the COO of FCA North

America (2011–2018). Marchionne also served as the CEO of CNH Industrial

(2004-2018), commonly controlled by Exor NV, which directly and indirectly is the

largest shareholder of FCA NV.

      19.   NTC: NTC is a Michigan tax-exempt corporation with its principal

place of business in Detroit, Michigan. The NTC was formed under the terms of

prior CBAs between the UAW and Chrysler, whose obligations were inherited by

FCA following Chrysler’s bankruptcy. The stated purpose of the NTC is to provide

for the education, training, and retraining of UAW members employed by FCA. The

governing body of the NTC was known as the Joint Activities Board. The Vice

President of Employee Relations of FCA and the Vice President of the UAW’s

Chrysler Department served as Co-Chairmen of the NTC Joint Activities Board. The

remainder of the Joint Activities Board was made up of senior officials from FCA

and the UAW.

      20.   CHR: Non-party CHR is a Michigan tax-exempt corporation with its

principal place of business in Detroit, Michigan. The CHR was formed under the

terms of prior CBAs between UAW and General Motors Corporation (“Old GM”).



                                       12
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 13 of 62 PageID: 13




The CHR’s primary purpose is to educate and train GM’s represented workforce.

The CHR is governed by an eight-director board, four appointed by GM and four by

the UAW. As part of the 2019 CBA negotiations, GM and the UAW agreed to

dissolve the CHR.

      21.   General Holiefield: Holiefield (deceased in 2015) served as the UAW

Vice President for the Chrysler Department from 2006 through 2014. As Vice

President, Holiefield had primary responsibility for negotiating with Chrysler/FCA

and for administering the CBAs between the UAW and Chrysler/FCA. From 2007

to 2014, Holiefield also served on the UAW International Executive Board. Millions

of dollars from Chrysler/FCA were diverted through NTC and charities to pay for

Holiefield’s personal expenses and to conceal over a million dollars in prohibited

payments and things of value from Chrysler/FCA to Holiefield, his girlfriend (and

later wife) Monica Morgan, and other UAW officials.

      22.   Norwood H. Jewell: Jewell served on the UAW’s International

Executive Board from 2011 to 2017, most recently as UAW’s Vice President of the

FCA Department (2014–2017) and previously as Regional Director (2010–2014).

Jewell also served as Co-Chairman of the NTC. On April 2, 2019, Jewell pled guilty

to conspiracy to violate the Labor Management Relations Act, 18 U.S.C. § 371 and

was sentenced to fifteen months in prison.




                                        13
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 14 of 62 PageID: 14




        23.   Virdell King: King was a senior official in the UAW Chrysler

Department from 2008 until she retired in February 2016. In 2011 and 2015, King

served on the UAW’s committee responsible for negotiating the CBAs between

UAW and FCA. On August 29, 2017, King pled guilty to conspiracy to violate the

Labor Management Relations Act, 18 U.S.C. § 371, and was thereafter sentenced to

prison and a $5,500 fine.

        24.   Nancy Johnson: Johnson was the top administrative assistant to

Jewell, then the UAW’s Vice President for the Chrysler department, from 2014

through 2016. In 2015, Johnson served on the UAW committee responsible for

negotiating the CBAs between UAW and FCA. On July 23, 2018, Johnson pled

guilty to conspiracy to violate the Labor Management Relations Act, 18 U.S.C.

§ 371, and was thereafter sentenced to one year and one day in prison and a $10,000

fine.

        25.   Keith Mickens: Mickens was a senior official in the UAW Chrysler

Department from 2010 through 2015. In 2011, Mickens served on the UAW

committee responsible for negotiating the CBA between the UAW and FCA.

Mickens also served as Co-Director of the NTC and served on the NTC’s Joint

Activities Board. On April 5, 2018, Mickens pled guilty to conspiracy to violate the

Labor Management Relations Act, 18 U.S.C. § 371, and was thereafter sentenced to

one year and one day in prison and a $10,000 fine.



                                        14
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 15 of 62 PageID: 15




       26.   Michael R. Grimes: Grimes was a senior official at the UAW, serving

as the top administrative assistant2 to Ashton from 2006 to 2014, and then continuing

to work in the UAW’s GM Department after Ashton retired and joined the GM

Board. On September 4, 2019, Grimes pled guilty to conspiracy to commit honest

services wire fraud and conspiracy to commit money laundering and was thereafter

sentenced to twenty-eight months in prison and forfeited money and real property

totaling over $1.5 million.

       27.   Jeffery Pietrzyk: Pietrzyk was a senior official at the UAW, serving

as an administrative assistant to Ashton from 2010 and 2014. Pietrzyk served on the

CHR’s Board from 2010 to 2014. On September 20, 2019, the government charged

Pietrzyk with conspiracy to commit honest services wire fraud and conspiracy to

commit money laundering while he was a senior UAW official. Pietrzyk pled guilty

on October 22, 2019.




2
    Administrative assistants play the role of “right hand persons” to Vice Presidents
    of the UAW for each of the FCA, Ford, and GM Departments. In that capacity,
    they act as senior leaders of the UAW. They also typically have long tenures in
    the UAW, playing a staff leader role across various Vice Presidents. “Top”
    administrative assistants generally have a “chief of staff” role, while other
    administrative assistants work with the top administrative assistant to perform
    more specialized functions.


                                          15
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 16 of 62 PageID: 16




                          JURISDICTION AND VENUE
      28.    This Court has subject matter jurisdiction over this case under

28 U.S.C. § 1332. Complete diversity exists; Ashton is a resident of New Jersey, and

the Plaintiffs are residents of Delaware and Michigan. The amount in controversy is

greater than $75,000, as GM seeks to recoup Ashton’s compensation for his service

on GM’s Board, while Ashton was simultaneously violating his fiduciary duties,

which compensation totaled hundreds of thousands of dollars. Finally, GM seeks

damages for the harm that Ashton imposed on GM, including through increased

labor costs, as a result of Ashton’s breaches of his fiduciary duties.

      29.    Venue is proper in this Court as a substantial part of the events or

omissions giving rise to the claim occurred in this district. Ashton committed

multiple breaches of fiduciary duty, including receiving kickbacks and bribes and

committing other acts described herein, while located in New Jersey. In addition,

Ashton resides in this district.

      30.    This Court has personal jurisdiction over Ashton because he is a

resident of New Jersey and has transacted affairs in this district.

                           DETAILED ALLEGATIONS

I.    ASHTON IS APPOINTED TO GM’S BOARD OF DIRECTORS.

      31.    Defendant Ashton was a longtime UAW member, eventually rising to

the powerful position of Vice President of the UAW’s GM Department. Ashton also

served on the International Executive Board of the UAW. In his role as Vice

                                          16
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 17 of 62 PageID: 17




President, Ashton had primary oversight of negotiating and implementing CBAs

between the UAW and GM and influencing the terms of the UAW’s CBAs with

FCA.

       32.   Ashton’s role as Vice President of the UAW’s GM Department

provided Ashton with substantial influence over the operations of the CHR, as he

served on the CHR’s Executive Board. The CHR is a tax-exempt corporation,

created by the UAW and GM to develop, deliver, coordinate, and administer joint

strategies and programs designed to educate and train UAW-represented GM

employees. All funding for the CHR came from GM, as required by GM’s CBA with

the UAW.

       33.   In 2014, after serving on the UAW’s International Executive Board for

many years, Ashton was tapped to join GM’s Board of Directors by the UAW Trust,

which had the right to appoint one representative to GM’s Board. Ashton served on

GM’s Board from 2014 to 2017, during which he owed fiduciary duties to GM. GM

carefully reviewed Ashton’s credentials and fitness for Board service and took

appropriate steps to prevent any conflicts of loyalty. Among other steps, GM

determined that Ashton would be ineligible to join the Board until he retired from

the UAW and Ashton received in-depth training upon joining the Board.

       34.   For example, when he joined the Board, Ashton received an orientation

on his rights and obligations as a director and signed an agreement to comply with



                                        17
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 18 of 62 PageID: 18




his fiduciary duties to GM. Ashton repeatedly made numerous misrepresentations to

GM. For example, Ashton repeatedly disclaimed in writing that he had no “business

or financial interests or relationships” with a company selling goods in the vehicle

manufacturing industry. Ashton falsely claimed that he had not received or been

offered anything of value by a “third party” “in consideration” for his service as a

GM director. Ashton falsely warranted that he would “maintain the confidentiality

of information provided to [him] in [his] capacity as a director of GM.” Ashton

falsely claimed there was no “special arrangement or understanding between [him]

and any other person pursuant to which” he was nominated to the Board. Ashton

further falsely affirmed that he “adhered” to GM’s Code of Conduct, which prohibits

“bribery” and receiving improper payments, among other pertinent illegal activity.

Despite possessing and knowing of his fiduciary duties, including the duty of full

disclosure, Ashton never disclosed to anyone at GM any of the past and ongoing

schemes that could and did harm GM as described herein.

      35.    In July 2017, the federal government unsealed a superseding indictment

against Alphons Iacobelli, a then-GM employee who had previously been FCA’s

highest-ranking labor relations executive and led FCA’s labor negotiations for many

years. The indictment detailed a years-long pattern of illicit payments to and bribery

of union officials by Iacobelli on behalf of FCA and FCA NV. Iacobelli’s indictment

did not discuss or suggest any wrongdoing occurred while Iacobelli was employed



                                         18
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 19 of 62 PageID: 19




at GM, or any wrongdoing at the CHR. Iacobelli was terminated from GM once the

indictment was made public.

      36.    In 2017, after the Iacobelli indictment, GM sought to interview Ashton

related to the government’s investigation into the CHR. Despite GM policy requiring

that Ashton submit to such an interview, Ashton refused and hired criminal counsel.

GM advised Ashton that if he did not submit to an interview he would be acting

inconsistent with his obligations as a director. Shortly thereafter, in December 2017,

Ashton resigned.

II.   GM LEARNS OF ASHTON’S WRONGDOING AT THE CHR.

      37.    Only in the last year did GM learn of Ashton’s criminal scheme

involving the CHR, as the federal government unsealed several indictments against

Ashton and his co-conspirators. Before this information was revealed in criminal

indictments and plea agreements, GM had no knowledge of the kickback scheme or

Ashton’s involvement. Ashton never disclosed this information to anyone at GM,

even while serving as a director owing GM fiduciary duties.

      38.    On August 14, 2019, the government charged Grimes with conspiracy

to commit wire fraud and money laundering. Grimes’ indictment described a scheme

involving Grimes and two unnamed co-conspirators, “Union Official 1” and “Union

Official 2,” to steal from the CHR (and ultimately from GM, which funded the CHR)

through inflated vendor contracts and kickbacks. According to the indictment, the



                                         19
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 20 of 62 PageID: 20




object of the scheme was for Grimes, Union Official 1, and Union Official 2 “to use

their positions with the UAW and CHR to personally enrich themselves by

deceptively soliciting, influencing, and obtaining contracts for [CHR vendors] . . .

to provide clothing and other products to the CHR and to UAW members. In return,

Michael Grimes, Union Official 1, and Union Official 2 demanded and accepted

from [CHR vendors] hundreds of thousands of dollars in bribes and kickbacks in the

form of cash, checks, and other things of value.”3

       39.   For instance, the indictment alleged that Grimes and these two unnamed

UAW officials illegally profited from several transactions, including: (1) a 2011

contract for 50,000 “Team UAW-GM” jackets distributed to all plant employees,

purchased for $6 million; (2) a 2013 contract for over 50,000 watches purchased for

approximately $4 million; and (3) a 2016 contract for approximately 55,000

backpacks purchased for approximately $5.8 million.

       40.   On September 4, 2019, Grimes pled guilty and was thereafter sentenced

to twenty-eight months in prison and forced to forfeit more than $1.5 million.

       41.   On September 20, 2019, the government charged Pietrzyk—“Union

Official 2” in Grimes’ indictment—with conspiracy to commit wire fraud and

money laundering. Like Grimes’ indictment, Pietrzyk’s indictment described a



3
    See Grimes Information at 5.


                                         20
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 21 of 62 PageID: 21




scheme among Grimes, Pietrzyk, and an unnamed co-conspirator, “Union Official

1,” to siphon GM funds from the CHR through fraudulent contracts and kickbacks.

Again, the object of the scheme was to deceptively obtain contracts for CHR and

receive hundreds of thousands of dollars in kickbacks.

      42.       On October 22, 2019, Pietrzyk pled guilty. He is awaiting sentencing.

      43.       On November 6, 2019, the government identified “Union Official 1” as

Ashton, charging him with conspiracy to commit wire fraud and money laundering

in connection with the same CHR scheme. Ashton pled guilty on December 4, 2019,

admitting that he demanded and accepted hundreds of thousands of dollars in

kickbacks and improperly used his position to enrich himself and his co-

conspirators.

      44.       As described in the indictments and admitted in the plea agreements,

Ashton orchestrated a years-long scheme to steal GM funds through inflated vendor

contracts and kickbacks. For example, in 2011, Ashton proposed the purchase of

50,000 “Team UAW-GM” jackets for all plant employees. Grimes recommended a

specific vendor as the sole source for the contract. That vendor was awarded the

contract and Pietrzyk told Grimes that Ashton wanted a cut of the proceeds. Pietrzyk

directed Grimes to demand approximately $300,000 in kickbacks for Ashton from

the vendor. The vendor agreed to pay it, and Ashton received the $300,000. Ashton

paid Pietrzyk approximately $30,000 of that amount.



                                           21
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 22 of 62 PageID: 22




       45.    Grimes similarly benefited, having also demanded $525,000 in

kickbacks from the vendor so that he could purchase a house in Fenton, Michigan.

When the vendor initially refused, Grimes threatened to cancel the contract. The

vendor ultimately relented and paid Grimes $530,000 through a check made payable

to one of his relatives.4

       46.    As another example of CHR-related frauds, in 2010, Ashton convinced

an associate, Cohen, to loan $250,000 to a construction company. When the

construction company stopped paying the loan, Ashton proposed to Cohen that he

could recoup the loan money by forming a company to sell watches to the CHR.

Cohen agreed and formed USA Countrywide for this purpose in August or

September 2012.

       47.    In late 2012 or early 2013, Cohen located a subcontractor to

manufacture 58,000 custom watches. Ashton actively participated in the design,

production, and pricing of the watches. Ashton also negotiated and approved for

USA Countrywide/Cohen to purchase the watches from the manufacturer for

approximately $2.3 million. Ashton then directed USA Countrywide/Cohen to

submit a bid for the watches to Pietrzyk listing a higher price of almost $4 million.




4
    See Grimes Information at 8–9.


                                         22
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 23 of 62 PageID: 23




Both Pietrzyk and Ashton then successfully used their positions of power in the CHR

and UAW to make sure that USA Countrywide was awarded the contract.

       48.   In   May    2013,       Ashton    demanded   $250,000    from       USA

Countrywide/Cohen as a kickback for the contract. Cohen agreed, and began to

deliver the kickback in installments. Ashton also directed USA Countrywide/Cohen

to pay kickbacks to Pietrzyk, fraudulently described as “antique furniture” or

“furniture” in the memo line of the checks to conceal the criminal kickbacks.5

       49.   The CHR received the 58,000 watches from USA Countrywide/Cohen

in January 2014, but Ashton advocated that it was not an appropriate time to hand

them out. Thus, the watches were held at the CHR.6

       50.   Ashton’s illegal conduct continued even after he joined GM’s Board of

Directors. In particular, Cohen personally delivered cash to Ashton at Ashton’s

home, delivering between $5,000–$30,000 several times from May 2013 through

early 2015, i.e., after Ashton joined the Board. In 2016, while Ashton was serving

on the Board, he continued to receive these payments in the form of checks from

Cohen. Ashton received at least $30,000 in such payments in 2016.7




5
    See Ashton Information at 9.
6
    See Ashton Information at 9.
7
    See Ashton Information at 7-9.


                                          23
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 24 of 62 PageID: 24




       51.   Even though Ashton was receiving these kickbacks while serving on

the Board of GM, and knowing that such payments directly harmed GM by causing

GM to unwittingly fund over-priced expenses at the CHR, Ashton never disclosed

this kickback scheme, or the rampant kickbacks occurring at the CHR generally, to

anyone at GM.

       52.   Following the news of a federal investigation into the UAW and FCA

and FCA NV in the fall of 2016, Ashton met with USA Countrywide/Cohen to stop

the payments due to the investigation.8

       53.   In sum, Ashton, Grimes, and Pietrzyk conspired to inflate contracts

between CHR and vendors and then accept kickbacks from those vendors totaling

over $2 million. This defrauded GM, which funds the CHR under the terms of its

CBA with the UAW. Ashton, Grimes, and Pietrzyk hid from GM the manner in

which the contracts were actually awarded and implemented involving bribes and

kickbacks, including while Ashton was serving as a director on GM’s Board.

III.   GM LEARNS OF ASHTON’S INVOLVEMENT IN FCA AND FCA
       NV’S BRIBERY SCHEME.
       54.   In addition to Ashton’s involvement in the fraud at the CHR, GM

recently discovered Ashton’s role in advancing FCA and FCA NV’s bribery scheme

to harm GM and force it to merge with FCA NV.


8
    See Grimes Information at 13.


                                          24
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 25 of 62 PageID: 25




       55.   On January 22, 2018, Iacobelli pled guilty in connection with the

bribery scheme. Iacobelli’s guilty plea revealed for the first time that FCA’s illegal

payments to certain UAW officials were made “in an effort to obtain benefits,

concessions, and advantages for FCA in the negotiations, implementation, and

administration of the collective bargaining agreements between FCA and the

UAW.”9 At this time, Ashton was not openly identified as being a participant in the

scheme.

       56.   After thorough investigation, including witness interviews, review of

publicly available information regarding criminal developments, close monitoring

of the criminal proceedings against Defendants and their co-conspirators, review and

analysis of internal GM documents and communications, the engagement of

consulting experts, and an in-depth analysis of collective bargaining negotiations

and related agreements among GM, FCA, and the UAW, GM brought suit in

November 2019 against FCA, FCA NV, and certain individual defendants in the

United States District Court for the Eastern District of Michigan. Ashton was not a

defendant in that suit.




9
    7/13/18 Iacobelli Plea Agreement at 7. (Iacobelli pled guilty on January 22, 2018,
    and his plea agreement was filed the next day. Due to a scrivener’s error, a
    corrected version was filed on July 13, 2018.)


                                          25
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 26 of 62 PageID: 26




      57.    GM was denied formal discovery in that action. Only very recently,

after several months of additional investigation, did GM come to learn of certain

foreign financial accounts in the Cayman Islands (Cayman National Bank) and Japan

(Shinsei Bank) held in the name of Ashton and/or Ashton’s charity. These accounts

held or currently hold substantial funds that, upon information, belief, and clear and

reasonable inference, were ultimately provided to Ashton by FCA NV. Before this

information came to light, GM had no way to know of Ashton’s involvement in FCA

and FCA NV’s bribery scheme. This information could not have been discovered

earlier despite due diligence, including because the co-conspirators actively

concealed the misconduct and by its very nature the information is self-concealing.

      58.    Ashton was not alone in receiving such funds. FCA and FCA NV

bought the control of other UAW leaders to ensure that their bribery scheme

achieved its goal of targeting and harming GM. For example, upon information,

belief, and clear and reasonable inference, as part of the conspiracy with Ashton,

FCA NV directed illicit bribes to at least Ashton (UAW Vice President 2010-2014),

General Holiefield (UAW Vice President 2008-2012), and past UAW Presidents

including Dennis Williams (UAW Officer 2010-2018), by granting those individuals

control or a beneficial interest over undisclosed foreign financial accounts with

substantial funds. For Williams, such accounts exist in Switzerland (LGT Bank) and

Liechtenstein (Mason Private Bank) in his name and in the name of a business entity



                                         26
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 27 of 62 PageID: 27




he controls. Upon information, belief, and clear and reasonable inference, FCA and

FCA NV enabled, funded, and provided control to these individuals’ above-

identified accounts.

      59.    FCA and FCA NV’s funding of these offshore accounts is further

supported by their proven and admitted pattern of bribing UAW officials, FCA NV’s

(through predecessor Fiat S.p.A.) admitted use of offshore accounts to bribe Italian

politicians in the past, and the commercial power and influence these entities possess

to cause such banks and other facilitators to open and maintain these foreign

accounts for third parties as identified herein. Further, the only reasonable

explanation that this closely connected group of individuals would have such foreign

accounts in countries and financial institutions known for money laundering is that

they were facilitated and funded by FCA and FCA NV. The notion that a closely

tied group of FCA and UAW executives would possess undisclosed foreign bank

accounts unrelated to their admitted participation in a multi-year bribery scheme is

simply not plausible.

      60.    In addition, upon information, belief and clear inference, other FCA

and UAW officials connected to the Ashton-FCA conspiracy as described herein

received FCA/FCA NV bribes through foreign accounts.




                                         27
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 28 of 62 PageID: 28




        61.   It was only through discovering the existence of these foreign accounts,

including those held by Ashton, that GM learned the true extent of FCA and FCA

NV’s scheme, described below, and Ashton’s involvement in it.

        A.    Marchionne Prepares on Behalf of FCA and FCA NV to Force a
              Takeover of GM by Merger
        62.   Sergio Marchionne held a longstanding view that the U.S. automotive

market required consolidation to remain competitive. As he told Automotive News

in 2008: “You need at least 5.5 million to 6 million cars (a year) to have a chance

of making money. . . . Fiat is not even halfway there. And we are not alone in this.

So we need to aggregate, one way or another.”10

        63.   The central purpose of the bribery scheme Marchionne, FCA, and FCA

NV enacted was to harm GM in an effort to induce it to merge with FCA to achieve

synergies and a higher return on capital. With the scheme well underway and having

its desired effect, in October 2012, when Fiat owned a significant portion of Chrysler

(approximately 59 percent) and the UAW Trust owned the remainder, Marchionne

wrote to GM’s CEO on behalf of FCA NV proposing a “comprehensive”

combination between Fiat, Chrysler, and GM. GM rebuffed this attempt at a




10
     Gilles Castonguay, Fiat Can’t Survive Alone; Needs Partner: CEO, REUTERS
     (Dec. 8, 2008), https://www.reuters.com/article/us-rb-fiat-ceo/fiat-cant-survive-
     alone-needs-partner-ceo-idUSTRE4B738Z20081208.


                                          28
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 29 of 62 PageID: 29




combination. But Marchionne remained resolute in his quest to force an FCA NV-

GM combination.

        64.    By 2013, Chrysler had only two shareholders: (1) Fiat, which owned a

controlling 58.5 percent stake; and (2) the UAW Trust, which owned the remaining

41.5 percent.

        65.    In July 2012, Fiat elected to exercise its option to purchase a portion of

the UAW Trust’s stake in Chrysler, offering $139.7 million for 3.3 percent. Fiat and

the UAW Trust apparently disagreed over the price, and Fiat sued in Delaware

Chancery Court. In October 2013, press reports indicated that “Fiat plan[ned] to urge

the UAW to help it convince [the UAW Trust] to unload its [entire] 41.5% stake in

Chrysler.”11

        66.    On January 1, 2014, Fiat announced an agreement to acquire the UAW

Trust’s entire stake in Chrysler for $4.35 billion. The transaction closed on January

21, 2014. Nearly half that amount, $1.9 billion, was financed through a special

distribution by Chrysler with Chrysler agreeing to pay the UAW Trust another $700

million over four years.




11
      Clark Schultz, Fiat Leans on the UAW for Chrysler Sale, SEEKING ALPHA (Oct.
     17, 2013), https://seekingalpha.com/news/1334672-fiat-leans-on-the-uaw-for-
     chrysler-sale.


                                           29
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 30 of 62 PageID: 30




        67.   Although not a party to the foregoing transaction, the UAW itself

entered into an “enforceable” Memorandum of Understanding with FCA promising

to “actively assist in the achievement of FCA US’s long-term business plan.” In

short, this agreement was an attempt by FCA and its co-conspirators to paper over—

and provide an appearance of legitimacy to—what had previously been agreed to in

their long-running bribery scheme. From FCA’s Annual Report:

              FCA US and UAW executed and delivered a contractually
              binding and legally enforceable Memorandum of
              Understanding (“MOU”) to supplement FCA US’s
              existing collective bargaining agreement. Under the
              MOU, the UAW committed to (i) use the best efforts to
              cooperate in the continued roll-out of FCA US’s World
              Class Manufacturing (“WCM”) programs, (ii) to
              actively participate in benchmarking efforts associated
              with implementation of WCM programs across all FCA’s
              manufacturing sites to ensure objective competitive
              assessments of operational performance and provide a
              framework for the proper application of WCM principles,
              and (iii) to actively assist in the achievement of FCA
              US’s long-term business plan. (Emphasis added.)12

        68.   Fiat and Chrysler merged into FCA on October 12, 2014, with

Marchionne at the helm of the combined entity.

        69.   After taking full control of Chrysler, Marchionne set his sights on

forcing a merger with another one of the “Big Three” North American automakers.


12
     FCA, 2014 ANNUAL REPORT, at 178, https://www.fcagroup.com/en-
     US/investors/financial_regulatory/financial_reports/files/FCA_2014_Annual_R
     eport.pdf.


                                        30
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 31 of 62 PageID: 31




Given the ownership structure of Ford, with the substantial share of voting power

held by the Ford family, Ford would never be a logical target for Marchionne’s

merger ambitions. GM was the only viable target, and thus Marchionne had long

focused his efforts on GM.

      B.    Defendant Ashton and President Williams Are Key Players in the
            Takeover Conspiracy

      70.   In 2013 and 2014, as FCA consolidated its control of Chrysler,

Marchionne turned to weaponizing FCA’s bribery of the UAW towards GM, in an

effort to pressure GM to agree to merge with FCA.

      71.   By this time, upon information and belief, FCA and FCA NV had been

bribing Ashton and UAW Secretary-Treasurer and President Dennis Williams

(among others) and turned to them for assistance. As the Vice President for the GM

Department of the UAW, Ashton could directly influence and control the labor

relations between GM and the UAW. Ashton was thus important to the scheme to

ensure that GM did not receive the same labor advantages as FCA in the form of

structural concessions granted to FCA. For example, under Ashton’s direction, FCA

was provided and GM was denied certain structural programs, including genuine

support from UAW leaders for GM’s worker efficiency program, Global

Manufacturing System (“GMS”), manipulation of contractual limits on Tier Two

and temporary employees, support for FCA’s “longer term business plan,” and other

“side letter” agreements between FCA and the UAW.


                                       31
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 32 of 62 PageID: 32




      72.   By 2014, FCA and FCA NV found an even more valuable use for

Ashton. Through Williams, Ashton was chosen to be the UAW Trust’s designee on

GM’s Board.

      73.   Marchionne and FCA also received support from new UAW President

and longtime friend, Dennis Williams. Williams cooperated with the goals and plans

of FCA and FCA NV and took concrete actions to support those goals as his

cooperation had been purchased many times over. Marchionne and Williams had

known each other since the 2000s, when Williams negotiated contracts at a Fiat-

affiliated truck and tractor company. Williams has affirmed that he tries “not to

second-guess Sergio,” and that the pair have a “very good relationship,” which was

secured through bribery of Williams.

      C.    FCA Initiates Operation Cylinder
      74.   By 2014, GM had rejected multiple overtures from FCA NV regarding

a merger. But in early 2015, having successfully consolidated control over Chrysler

and positioned FCA NV for merger, Marchionne, FCA, and FCA NV believed it

was in a much stronger position to force a GM merger.

      75.   With Marchionne as the lead, FCA schemed that it could effectively

take over GM through a merger (code-named “Operation Cylinder”), have

Marchionne remain CEO of the combined companies, and oversee the largest auto




                                        32
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 33 of 62 PageID: 33




company in the world.13 In part for this very reason, Marchionne, on behalf of FCA

and FCA NV, had authorized the bribery of UAW leaders, including Ashton. The

support of those UAW leaders was essential to the success of Operation Cylinder

because, among other reasons, the UAW could effectively block a merger under

certain terms in the CBA. Marchionne and Williams were well aware that the UAW

wielded this veto power over any potential merger.

        76.   FCA NV initiated its takeover plans in March 2015, when Marchionne

wrote to GM’s Board and management, formally proposing the merger between GM

and FCA NV.

        77.   GM vetted the proposal with management, its advisors, and its Board,

and ultimately rejected the offer on April 14, 2015. Crucially, at this point, Ashton

was no longer a UAW officer—instead, he was much better positioned as a GM

director to receive and pass on to the UAW (and ultimately FCA and FCA NV)

relevant information. As a GM director at the time, Ashton was included in the

Board’s confidential discussions surrounding the merger and was privy to GM’s

detailed analysis of and response to the FCA NV’s most recent merger invitation.




13
     Tommaso Ebhardt, The Crisis Fiat Faced As It Lost an Indispensable Leader,
     BLOOMBERG             BUSINESSWEEK         (Apr.         23,           2019),
     https://www.bloomberg.com/news/articles/2019-04-23/the-crisis-fiat-faced-as-
     it-lost-an-indispensable-leader.


                                         33
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 34 of 62 PageID: 34




Ashton passed this information to the UAW and FCA, in violation of his fiduciary

duties to GM and the confidentiality provisions he signed annually.

      78.   On June 18, 2015, GM CEO Mary Barra, GM President Daniel

Ammann, GM CFO Chuck Stevens, and GM’s lead labor negotiator Cathy Clegg

attended a meeting with UAW President Williams and Vice President Cindy Estrada,

Ashton’s successor, who relayed and championed Marchionne’s merger proposition.

Working at Marchionne’s behest as a result of the bribery scheme, Williams used

his position to press for GM to consider the proposed merger. GM made clear to

Williams that it was not interested in merging with FCA NV.

      79.   The next day, the GM Board, including Ashton, was informed of the

Williams meeting. They were informed that Marchionne had been in direct talks

with Williams about a merger and apparently had tapped Williams as FCA NV’s

messenger. They were also told that the day before, Williams relayed that

Marchionne had told him the GM Board had not seriously considered the FCA NV

merger proposal—an untrue statement.

      D.    2015 CBA Negotiations

      80.   A key to Marchionne’s Operation Cylinder scheme was the

longstanding practice in the automotive industry known as pattern bargaining, a

strategy in which unionized workers across an industry attempt to bargain uniform

terms in their contracts. The UAW describes pattern bargaining as “a core part of



                                        34
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 35 of 62 PageID: 35




[its] bargaining strategy”14 and a “powerful strategic tool.”15 Pattern bargaining is a

potent force multiplier: through it, Marchionne needed only certain corrupt UAW

leaders’ support to impose anti-competitive conditions aimed at GM. As part of his

and Marchionne’s criminal scheme, Williams weaponized pattern bargaining, not to

protect the interests of the UAW’s members, but to advance FCA interests by

promoting Marchionne’s merger to the detriment of GM. FCA and FCA NV sought

to leverage pattern bargaining to impose asymmetrical costs on GM, with the goal

of harming GM by imposing massive labor costs on GM and making it more likely

to favorably consider a merger with FCA given the synergies touted by Marchionne.

        81.   Approximately every four years, each Detroit-based automaker

negotiates a CBA with the UAW. To increase its leverage in the industry, the UAW

has ensured that each CBA expires at the same time, resulting in simultaneous

negotiation. The UAW begins negotiations with each automaker through

subcommittees in July.

        82.   Months later, and shortly before contract expiration, the UAW selects

one of the automakers as a “lead” or “target” company, with which the UAW

negotiates a CBA. Then, the UAW exerts pressure on the other two companies to


14
     UAW, Pattern Bargaining (Oct. 25, 2015), https://uaw.org/pattern-bargaining/.
15
     Letter from Rory Gamble, Vice President, UAW, to UAW National Ford
     Department, Negotiations Update (Oct. 18, 2019).


                                          35
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 36 of 62 PageID: 36




use the first agreement as a “pattern” for negotiations. The UAW has particularly

strong leverage to do so, i.e., the threat of a costly nationwide strike.

        83.    Williams has publicly admitted to forcing automakers into a pattern:

“We believe in pattern bargaining. The companies ought to compete on a product,

quality, engineering and process and not on the backs of workers. That philosophy

has been embedded for us since Walter Reuther and is embedded with Dennis

Williams.”16

        84.    In the 2011 negotiations, GM was the “lead” or “target” company and

negotiated the first tentative agreement with the UAW. But FCA and FCA NV had

already been bribing the UAW thus corrupting the collective bargaining process.

        85.    In 2015 bargaining, based on past practices and having conducted a

detailed analysis of the negotiation dynamics, GM reasonably believed that it would

be the target. Industry analysts also did not believe that FCA was a viable target.

FCA was “the smallest of the three companies, with the lowest profit margins and

the highest percentage of lower-paid entry-level workers seeking higher wages,”

which would “make it more difficult for the UAW to win big pay raises for its

workers and big signing bonuses.”17


16
     UAW President Dennis Williams Roundtable (June 18, 2015), available at
     https://www.youtube.com/watch?v=bfS3EzxDXqI.
17
     Alisa Priddle & Brent Snavely, Fiat Chrysler Is Surprise Lead Company in UAW
     Talks,       DETROIT      FREE        PRESS        (Sept.      13,      2015),

                                           36
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 37 of 62 PageID: 37




      86.    Between July and mid-September 2015, prior to the “lead” being

named, GM bargained with the UAW through its subcommittees. The GM Board

gave its negotiators authority to negotiate within a particular range.

      87.    During these negotiations, Williams gave his list of “Presidential

Demands” to GM. Based on GM’s calculations, Williams’s “Presidential Demands”

reflected a CBA with a total cost increase of just under a billion dollars over the

2011 CBA.

      88.    Prior to September 13, 2015 and before selecting the target for pattern

bargaining, both the UAW and GM had made various concessions in their

negotiations. Those concessions decreased the total incremental costs for the new

potential deal by more than 20 percent compared to the UAW’s initial demand of

nearly $1 billion. The UAW’s principal negotiators represented to GM that they

could “sell it”—that is, the deal that was on the table—to the UAW’s members.

      89.    Unbeknownst to GM, while serving on GM’s Board, Ashton was

playing a key role in advancing FCA and FCA NV’s scheme to harm GM through

the 2015 negotiations.

      90.    Through his membership on the GM Board and his close relationship

with the UAW, Ashton was able to provide the UAW, FCA, and FCA NV with



   https://www.freep.com/story/money/cars/general-motors/2015/09/13/fiat-
   chrysler-lead-company-uaw-contract-talks/72091592/.


                                          37
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 38 of 62 PageID: 38




unparalleled access to information on both sides of the ongoing UAW-GM CBA

negotiations. For example, Ashton had access to extensive information concerning

sensitive topics including, as most relevant here, negotiation strategy and progress

in connection with GM’s negotiations with the UAW over the 2015 CBA, and GM’s

consideration of and response to merger inquiries from FCA NV. In 2015, a key

period both for CBA negotiations and GM’s response to FCA’s merger request,

Ashton received information showing detailed information on GM’s actual

performance and goals for 2015; early information showing what GM viewed as the

greatest risks in the coming CBA negotiations (specifically identifying the two-

tiered wage structure); much more detailed discussions of risks and opportunities

from the coming CBA negotiations, including specific discussions around the tier-

two wage structure; and specific discussions of FCA’s merger proposal, including

GM’s detailed strategies for defending against what it viewed as an unattractive

proposal. Passing this confidential information to the UAW and/or failing to disclose

the ongoing schemes involving FCA and the UAW, in which Ashton was a

longstanding participant, was a clear breach of Ashton’s fiduciary duties to GM.

      91.    Ashton, a sitting member of GM’s Board, owed the highest duties of

loyalty, care, confidentiality, and disclosure to GM—and no duties whatsoever to

the corrupt UAW leaders who had appointed him or FCA and FCA NV leaders who

had bought his loyalty. However, while serving on GM’s Board as a fiduciary, not



                                         38
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 39 of 62 PageID: 39




only did Ashton fail to disclose the ongoing scheme between FCA and FCA NV and

the UAW to directly harm GM, Ashton proceeded to pass confidential GM

information to the corrupt UAW leaders and FCA and FCA NV executives. This

confidential information included GM’s strategies and internal positions in

connection with the 2015 CBA negotiations.

        92.   On September 13, 2015, the UAW unexpectedly announced that it had

chosen FCA as the “target,” a position secured through the years-long bribery

scheme between FCA, FCA NV, and UAW leaders.

        93.   Williams had near complete control over the selection of the lead.

Williams chose FCA as the lead, at Marchionne’s bidding, in order to use the FCA

pattern agreement to harm GM and seek to force a merger with GM.

        94.   On September 15, 2015, just two days after FCA was selected as lead,

FCA and the UAW reported that an agreement had been reached that, in

Marchionne’s words, was a “transformational deal.”18

        95.   Marchionne explained that the “economics of the deal are almost

irrelevant” because the costs “pale in comparison given the magnitude of the

potential synergies and benefits” of a combination, and cemented a “philosophical


18
     Alisa Priddle, Marchionne: Deal Can Bring Workers ‘Significant Benefits,’
     DETROIT           FREE         PRESS         (Sept.       16,        2015),
     https://www.freep.com/story/money/cars/chrysler/2015/09/16/marchionne-
     health-care-2-tier-wages-part-uaw-pact/32501757/.


                                        39
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 40 of 62 PageID: 40




approach that [FCA] wants to use going forward.” The facts indicate that

Marchionne was referring to using the collective bargaining process to pressure a

merger between FCA and GM.19

        96.   On September 30, 2015 and despite the richness of the tentative

agreement, the UAW’s FCA workforce rejected the tentative agreement negotiated

by the FCA and UAW leaders.20 Various press reports attributed the rejection to

distrust of the union’s leadership by its members.

        97.   On October 8, 2015, FCA and the UAW announced a new tentative

agreement, which was similar to the initial tentative agreement in terms of structure

and total cost to FCA.21 The deal was specifically tailored to, and in fact ultimately

did, disproportionately harm GM.




19
     2015 UAW FCA Agreement Announcement (Sept. 15, 2015), available at
     https://www.youtube.com/watch?v=YX8wWGi28rs.
20
     During bargaining, the UAW negotiates “tentative” agreements with each
     automaker. These tentative agreements are then proposed to UAW members, who
     vote to approve (“ratify”) or reject the deal. Agreements are not legally effective
     until ratification by UAW membership. If a majority of UAW members vote to
     reject a tentative agreement, another agreement must then be negotiated and
     proposed to UAW membership for ratification. In voting to reject a tentative
     agreement, members do not provide a reason for the rejection.
21
     As demonstrated by their actions with respect to the second tentative agreement,
     the UAW leadership recognized that the failure of the first tentative agreement
     was caused by the UAW’s failure in messaging and process more than issues with
     the substance of the agreement. See Tracy Samilton, “UAW hopes second time's
     the charm for new contract with FCA” (October 9, 2015)

                                           40
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 41 of 62 PageID: 41




      98.    On October 22, 2015, UAW members ratified the new FCA deal with

77 percent approval.

      99.    On October 25, 2015, GM, selected as the next target, reached a

tentative deal with the UAW based on the fraudulently tainted FCA-UAW pattern.

Although GM tried to resist the use of the FCA agreement as a pattern, the threatened

risk of a strike proved too great. As had been intended by the various conspirators,

the coercive economic force of pattern bargaining and threat of strike forced GM to

largely concede FCA’s agreement as a pattern. The 2015 GM-UAW CBA was

ratified by UAW membership on November 20, 2015 and was effective as of

November 23, 2015.

      100. Ultimately, the final CBA between GM and the UAW caused GM to

incur approximately $1.9 billion in incremental labor costs over four years—over $1

billion more than the deal GM believed it had reached with the UAW before the

UAW’s selection of FCA as the lead.

      101. Through his work to further FCA and FCA NV’s scheme while serving

on the GM Board, Ashton inflicted substantial harm on GM, in violation of his

fiduciary duties.




   https://www.michiganradio.org/post/uaw-hopes-second-times-charm-new-
   contract-fca.


                                         41
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 42 of 62 PageID: 42




IV.     ASHTON AND THE OTHER CO-CONSPIRATORS TOOK STEPS TO
        FRAUDULENTLY CONCEAL THEIR WRONGDOING AND
        RESULTING DAMAGE.
        102. As recounted above, GM had no way to know of the ongoing CHR

scheme perpetrated by Ashton. It was not until the summer of 2019, with the

indictment of Grimes, that GM first learned of the existence and scope of

wrongdoing at the CHR by Ashton. Prior to that time, GM did not know and could

not reasonably have discovered the shakedown and kickback scheme that Grimes,

Pietrzyk, and Ashton committed with certain vendors of the CHR or that Ashton had

been involved in and directed the fraud, including while serving on GM’s Board.

        103. Ashton and his co-conspirators affirmatively concealed their

wrongdoing and GM’s resulting injury. For example, Ashton admitted that he, along

with Grimes and Pietrzyk, “concealed and did not disclose the manner in which

certain contracts between CHR and [USA Countrywide]. . . was obtained or the fact

that [he, Grimes, and Pietrzyk] accepted bribes and kickbacks from [USA

Countrywide].” 22 Grimes and Pietrzyk similarly admitted that they, along with

Ashton, “concealed and did not disclose” the scheme, including the improperly

inflated contracts and the bribes and kickbacks they received.23




22
     Ashton Plea Agreement at 6.
23
     Grimes Plea Agreement at 6.


                                         42
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 43 of 62 PageID: 43




      104. The lengths Ashton and others went to conceal their scheme from GM

are detailed in the government’s charges. To conceal his kickbacks received from a

CHR vendor, Impressions, Grimes directed Impressions to make out checks payable

to his wife or to “KKG Consulting,” a sham company created by Grimes’ wife for

the purpose of concealing the bribes. Likewise, Ashton, Grimes, and Pietrzyk

conspired with Cohen to set up a sham vendor, USA Countrywide, and then conceal

bribes from that vendor with checks purportedly for “antique furniture” or

“furniture.” Then, once Ashton learned that the government was investigating the

NTC, Ashton met with Cohen and instructed him not to send further payments to

avoid detection from the government investigation.

      105. Meanwhile, although Ashton was a member of GM’s Board of

Directors from 2014 to 2017 and owed a fiduciary duty to GM to disclose any self-

dealing or misuse of GM funds, Ashton concealed that over the same time period he

was receiving regular cash payments and checks from Cohen and USA Countrywide

of between $5,000 and $30,000 as bribes and kickbacks for causing CHR to enter an

inflated contract with USA Countrywide for the purchase of 58,000 custom watches.

Ashton furthered this concealment by refusing even to meet with or speak to GM in

2017 when GM first learned of a possible investigation into CHR.




                                       43
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 44 of 62 PageID: 44




      106. Similarly, GM had no way to know of the existence or Ashton’s

involvement in the scheme directed by FCA and FCA NV to bribe key UAW

officials to ensure FCA received illicit competitive advantages to GM’s harm.

      107. In addition, Ashton and the other conspirators also adopted

extraordinary measures to conceal FCA’s bribery scheme. As described herein and

as admitted in the criminal plea agreements, the co-conspirators took numerous

active steps to evade suspicion and prevent inquiry into their illegal scheme,

including through misstatements, false testimony, tax fraud, and other contrivances

designed to suppress evidence of wrongdoing. As demonstrated by the length,

complexity and sophistication of the scheme, these efforts successfully concealed

the scheme and precluded suspicion of Ashton’s or the other conspirators’ conduct.

For example:

            (a)    Ashton and other FCA and UAW executives hold millions of

                   dollars in illicit funds in foreign bank accounts in countries such

                   as Switzerland, Luxembourg, Liechtenstein, Panama, the

                   Cayman Islands, and others.

            (b)    FCA officials “used the credit card accounts and the bank

                   accounts of the NTC to conceal over $1.5 million in prohibited




                                         44
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 45 of 62 PageID: 45




                     payments and things of value paid to officers and employees of

                     the UAW”;24

              (c)    Iacobelli, Durden, Morgan, and their co-conspirators used the

                     charities to “conceal prohibited payments and things of value

                     paid and delivered to UAW Vice President General

                     Holiefield”;25

              (d)    Iacobelli (on March 19, 2015), Durden (in February 2011,

                     November 2011, and May 2012–15), and Morgan (on

                     November 3, 2014) filed false tax returns that failed to disclose

                     hundreds of thousands of dollars in illegal payments;

              (e)    Between July 2009 and 2015, Durden agreed and conspired with

                     Iacobelli, Holiefield, Morgan, Mickens, the NTC, and other

                     individuals and entities “to impede, impair, obstruct, and defeat

                     the Internal Revenue Service from ascertaining, computing,

                     assessing, and collecting taxes,” thereby “conceal[ing] hundreds

                     of thousands of dollars in illegal payments made by and on behalf

                     of FCA to UAW officers and representatives”;26


24
     5/25/18 Brown Plea Agreement, at 3.
25
     7/26/17 Iacobelli Indictment, at 9.
26
     6/13/17 Durden Information, at 6.


                                           45
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 46 of 62 PageID: 46




              (f)    In February 2010, Marchionne concealed his gift of a custom-

                     made Terra Cielo Mare watch to Holiefield by “declar[ing] the

                     goods at less than fifty bucks.”27 Marchionne then falsely denied

                     the gift when questioned about it by federal investigators;

              (g)    “In May of 2011, [Iacobelli] sent an email to [Durden] cautioning

                     Durden not to put the details of certain expenditures made for the

                     benefit of [Holiefield] in writing”;28

              (h)    On December 16, 2015, Brown “provided misleading and

                     incomplete [grand jury] testimony in a deliberate effort to

                     conceal the conspiracy to violate the Labor Management

                     Relations Act by FCA, FCA executives acting in the interest of

                     FCA, the UAW and UAW officials.”;29

              (i)    From 2014 to 2016, Jewell “knowingly and voluntarily joined

                     this conspiracy to receive things of value from persons acting in

                     the interest of FCA . . . knowing that the prohibited payments of

                     things of value, which were delivered through and concealed by

                     the [NTC], were willfully made with the intent to benefit” Jewell


27
     7/13/18 Iacobelli Plea Agreement, at 8.
28
     7/26/17 Iacobelli Indictment, at 20.
29
     5/25/18 Brown Plea Agreement, at 5.


                                            46
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 47 of 62 PageID: 47




                    and other officials.30 Further, Jewell entered into a “‘culture of

                    corruption’ that existed between Alphons Iacobelli and other

                    FCA officials and former UAW Vice President General

                    Holiefield and other members of his staff,” involving “corruption

                    [that] was ongoing and intentionally concealed . . . .”31

        108. After the U.S. Attorney’s investigation began bringing this scheme to

light, GM diligently monitored the criminal proceedings and other sources of

available information, but GM did not have sufficient information to identify

Ashton’s involvement in this scheme or his breach of fiduciary duty with respect to

the scheme until very recently, when GM first learned of the substantial accounts

Ashton had been provided by FCA NV in multiple foreign financial institutions.

        109. In 2017 and 2018, in a series of letters and public statements, FCA,

Marchionne, and Williams (all of whom were co-conspirators with Ashton)

warranted that their illegal scheme had “nothing whatsoever to do with the collective

bargaining process,” but rather involved other “bad actors.” As has now been

revealed, these statements were false, and were designed to evade suspicion and

prevent inquiry into their illegal conduct:




30
     4/2/19 Jewell Plea Agreement, at 3–4.
31
     Id. at 13.


                                          47
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 48 of 62 PageID: 48




              (a)   On July 26, 2017, the same day that Iacobelli and Morgan were

                    indicted, Williams published a letter to UAW members stating:

                    “The current UAW leadership had absolutely no knowledge of

                    the alleged fraudulent activities detailed by this indictment until

                    they were brought to our attention by the government. . . . [T]he

                    allegations in the indictment in no way call into question the

                    collective bargaining contracts negotiated by our union during

                    this period.”32 In fact, Williams himself was directly involved

                    in the corruption scheme, which was designed to and did corrupt

                    the collective bargaining process.

              (b)   On July 26, 2017, FCA published a statement claiming that it

                    was a “victim[] of malfeasance by certain of [its] employees that

                    held roles at the [NTC], an independent entity. These egregious

                    acts were neither known to nor sanctioned by FCA.”33 In fact,

                    FCA was aware of the illegal payments made by its executives,

                    who were implementing FCA’s “corporate policy” of bribing




32
     Dennis Williams, Letter Regarding DOJ Investigation (July 26, 2017),
     https://uaw.org/letter-regarding-doj-investigation/.
33
     FCA, Statement in Response to Department of Justice Investigation (July 26,
     2017), https://media.fcanorthamerica.com/newsrelease.do?id=18478&mid=.


                                          48
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 49 of 62 PageID: 49




                   key officials in order to corrupt the collective bargaining process.

                   A federal court has found that FCA acted as an active co-

                   conspirator with the NTC and others in this bribery scheme.

             (c)   Following a day later in what appears to be coordinated

                   statements, Marchionne published a letter that piggy-backed on

                   Williams’ false statements: “I join Dennis Williams, the UAW

                   President, in expressing my disgust at the conduct alleged in the

                   indictment which constitutes the most egregious breach of trust

                   by the individuals involved. I also join Dennis in confirming that

                   this conduct had nothing whatsoever to do with the collective

                   bargaining process, but rather involved two bad actors . . . .”34

                   Marchionne claimed that the wrongdoing was “neither known

                   nor sanctioned by FCA.” In reality, Marchionne and Williams

                   themselves participated in and directed the scheme to corrupt the

                   collective bargaining process.

             (d)   On August 1, 2017, Williams published a letter to UAW

                   members stating: “You should also know that no matter what


34
     Michael Martinez, Marchionne Expresses ‘Disgust’ Over FCA-UAW Executive
     Conspiracy,        AUTOMOTIVE        NEWS         (July  27,     2017),
     https://www.autonews.com/article/20170727/OEM02/170729763/marchionne-
     expresses-disgust-over-fca-uaw-executive-conspiracy.


                                         49
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 50 of 62 PageID: 50




                    anyone says, it was NOT possible for General Holiefield to

                    compromise or otherwise affect the national negotiations that

                    resulted in new collective bargaining agreements, including the

                    2011 collective bargaining agreement between the UAW and

                    Chrysler.”35

              (e)   On January 26, 2018, days after Iacobelli pled guilty, Williams

                    published a letter to UAW members stating: “[T]here is simply

                    no truth to the claim that this misconduct compromised the

                    negotiation of our collective bargaining agreement or had any

                    impact on union funds. . . . [T]he fact is [Iacobelli’s and

                    corrupted UAW officials’] misdeeds did not affect your

                    collective bargaining agreement and no union funds were

                    stolen or lost.”36

              (f)   On May 24, 2018, during a Press Roundtable discussion,

                    Williams sought to distance himself and UAW leaders from the




35
     Letter to UAW Members from UAW President Dennis Williams (Aug. 1, 2017),
     https://uaw.org/letter-to-uaw-members/ (emphasis added).
36
     Letter from UAW President Dennis Williams to Members Regarding DOJ Case
     (Jan. 26, 2018), https://uaw.org/letter-uaw-president-dennis-williams-members-
     regarding-doj-case/ (emphasis added).


                                         50
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 51 of 62 PageID: 51




                    criminal investigation, stating that “a few people in the UAW is

                    not reflective of the leadership.”37

              (g)   On August 27, 2018, FCA released a statement that it “firmly

                    restates that it is a victim of illegal conduct by Al Iacobelli and

                    certain other rogue individuals who formerly held leadership

                    roles at the [NTC] . . . the conduct of these individuals . . . had

                    no impact on the collective bargaining process.”38

        110. These FCA bribery and CHR kickback schemes, and Ashton’s role in

those schemes, were inherently self-concealing, as secrecy was essential to

perpetuate the schemes. Had either been exposed, Ashton would have been

immediately removed from GM’s Board, the perpetrators would have been

investigated and prosecuted criminally, and the scheme would have been brought to

an end.

        111. As alleged herein, GM could not have discovered these schemes or

Ashton’s role therein any earlier despite reasonable diligence.




37
     UAW President Dennis Williams Roundtable (May 24, 2018),
     https://uaw.org/final-media-roundtable-uaw-president-dennis-williams/.
38
     See Tresa Baldas, Ex-Fiat Chrysler Exec Alphons Iacobelli Gets 5 1/2 Years in
     UAW       Scandal,    DETROIT     FREE     PRESS     (Aug.     27,    2018),
     https://www.freep.com/story/money/cars/chrysler/2018/08/27/fca-alphons-
     iacobelli-uaw-sentencing/1108849002/ (emphasis added).


                                          51
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 52 of 62 PageID: 52




                              CAUSES OF ACTION

                               First Cause of Action

                             Breach of Fiduciary Duty

       112. Plaintiffs hereby incorporate the above allegations by reference as if

fully set forth herein.

       113. From 2014 to 2017, Ashton served on the Board of Directors of GM.

In that role, Ashton owed GM fiduciary duties of loyalty, care, confidentiality, and

disclosure. When he joined the Board, Ashton received an orientation on his rights

and obligations as a director and signed an agreement to comply with his fiduciary

duties to GM. As described above, Ashton repeatedly disclaimed any conflicts of

loyalty and agreed to adhere GM’s Code of Conduct, which prohibits “bribery,”

among other pertinent illegal activity.

       114. Ashton breached his fiduciary duties by, among other things, failing to

disclose to GM the bribery scheme between FCA and UAW to harm GM and force

a merger between GM and FCA and disclosing GM confidential information to

UAW and/or FCA leaders while serving on the Board of Directors of GM.

       115. Separately, Ashton further breached his fiduciary duty by failing to

disclose to GM the kickback scheme involving CHR and continuing to solicit and

accept bribes from vendors to the CHR, knowing that such kickbacks directly

harmed GM as the funding source of the CHR.



                                          52
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 53 of 62 PageID: 53




       116. As a direct result of these breaches of Ashton’s fiduciary duty, GM was

damaged.

       117. Ashton is accordingly liable to GM for this harm and, in addition, must

forfeit any amounts paid to him by GM as a result of his service on the Board, which

amounts total in the hundreds of thousands of dollars.

                                 Second Cause of Action
                                         Fraud

       118. Plaintiffs hereby incorporate the above allegations by reference as if

fully set forth herein.

       119. As described above, Ashton intentionally or recklessly made numerous

material misrepresentations to GM. For example, in written director questionnaires

that Ashton completed each year from 2014 through 2017, Ashton repeatedly

represented in writing:

              (a)    That he had no “business or financial interests or relationships”

                     with a company selling goods in the vehicle manufacturing

                     industry;

              (b)    That he had not received or been offered anything of value by a

                     third party “in consideration” for his service as a GM director;




                                          53
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 54 of 62 PageID: 54




            (c)   That he “adhered” to GM’s Code of Conduct, which prohibits

                  “bribery” and receiving improper payments, among other

                  pertinent illegal activity;

            (d)   That there was no “special arrangement or understanding

                  between [him] and any other person pursuant to which” he was

                  nominated to the Board; and

            (e)   That he would “maintain the confidentiality of information

                  provided to [him] in [his] capacity as a director of GM.”

      120. These representations were false. At the time Ashton made these

representations, he knew that he had received and continued to receive kickbacks

from CHR vendors under inflated contracts ultimately funded by GM. Further, at the

time Ashton made these representations, he knew that, in return for secret

compensation from FCA and FCA NV through foreign accounts, Ashton had agreed

to pass and was passing GM’s confidential information to UAW and/or FCA leaders.

      121. These fraudulent misrepresentations were intended to and did induce

reliance by GM. For example, had GM known of the criminal kickback scheme

involving the CHR and Ashton’s role in the scheme, GM would not have permitted

Ashton to join and maintain a position on GM’s Board.




                                         54
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 55 of 62 PageID: 55




       122. Further, had GM known of FCA and FCA NV’s bribery scheme and

Ashton’s role in the scheme, GM would not have permitted Ashton to join and

maintain a position on GM’s Board.

       123. Ashton’s fraudulent misrepresentations were intended to and did cause

harm to GM. For example, as a result of Ashton’s fraudulent misrepresentations and

omissions, Ashton was nominated to GM’s Board and GM paid him compensation.

GM continued to unknowingly fund inflated vendor contracts at the CHR that lined

the pockets of Ashton and his co-conspirators. Once on the Board, Ashton betrayed

GM’s trust by funneling GM’s confidential information to UAW and/or FCA

leaders.

                             Third Cause of Action

                                Fraud by Omission

       124. Plaintiffs hereby incorporate the above allegations by reference as if

fully set forth herein.

       125. Ashton owed GM a duty of disclosure. First, as a director on GM’s

Board, Ashton owed GM a duty of disclosure. Second, as described above, Ashton

actively participated in meetings and discussions concerning strategy decisions

involving the UAW and FCA. Having participated and provided input in these

discussions, Ashton had a duty to make complete disclosures of facts where his

partial disclosures would and did convey false impressions and mislead GM.



                                        55
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 56 of 62 PageID: 56




      126. By the time Ashton joined GM’s Board, he had actively participated for

years in a criminal kickback scheme involving the CHR, which was funded by GM.

Ashton continued receiving these kickbacks after joining GM’s Board. Ashton has

pled guilty to his participation in this scheme. Despite knowing of and participating

in this scheme, Ashton never disclosed the scheme to anyone at GM.

      127. Further, by the time Ashton joined GM’s Board, he had actively

participated in FCA and FCA NV’s criminal scheme to corrupt the bargaining

process to benefit FCA and harm GM. Ashton never disclosed this scheme to anyone

at GM. Indeed, as described above, once on GM’s Board, Ashton furthered this

scheme by passing GM’s confidential information to UAW and/or FCA leaders.

      128. In addition, as described above, Ashton failed to disclose numerous

additional material facts of which he was aware, the non-disclosure of which created

a false impression for GM. For example, in written director questionnaires that

Ashton completed each year from 2014 through 2017, Ashton repeatedly

represented in writing:

             (a)   That he had no “business or financial interests or relationships”

                   with a company selling goods in the vehicle manufacturing

                   industry. Ashton failed to disclose the material fact that he

                   received secret compensation from FCA and FCA NV to further

                   their scheme to corrupt the bargaining process. Ashton was



                                         56
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 57 of 62 PageID: 57




                  aware of this undisclosed material fact, and sought to induce

                  GM’s reliance in obtaining and maintaining a seat on GM’s

                  Board.

            (b)   That he had not received or been offered anything of value by a

                  third party “in consideration” for his service as a GM director.

                  Ashton failed to disclose the material fact that he received secret

                  compensation from FCA and FCA NV to further their scheme to

                  corrupt the bargaining process. Ashton was aware of this

                  undisclosed material fact, and sought to induce GM’s reliance in

                  obtaining and maintaining a seat on GM’s Board.

            (c)   That he “adhered” to GM’s Code of Conduct, which prohibits

                  “bribery” and receiving improper payments, among other

                  pertinent illegal activity. Ashton failed to disclose the material

                  fact that he received secret compensation from FCA and FCA

                  NV to further their scheme to corrupt the bargaining process, as

                  well as the material fact that he received kickbacks through

                  inflated contracts at the CHR funded by GM. Ashton was aware

                  of these undisclosed material facts, and sought to induce GM’s

                  reliance in obtaining and maintaining a seat on GM’s Board.




                                        57
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 58 of 62 PageID: 58




            (d)   That there was no “special arrangement or understanding

                  between [him] and any other person pursuant to which” he was

                  nominated to the Board. Ashton failed to disclose the material

                  fact that he received secret compensation from FCA and FCA

                  NV to further their scheme to corrupt the bargaining process.

                  Ashton was aware of this undisclosed material fact, and sought

                  to induce GM’s reliance in obtaining and maintaining a seat on

                  GM’s Board.

            (e)   That he would “maintain the confidentiality of information

                  provided to [him] in [his] capacity as a director of GM.” Ashton

                  failed to disclose the material fact that he passed GM’s

                  confidential information to FCA, FCA NV, and the UAW.

                  Ashton was aware of this undisclosed material fact, and sought

                  to induce GM’s reliance in obtaining and maintaining a seat on

                  GM’s Board.

      129. These fraudulent omissions were intended to and did induce reliance by

GM. For example, had GM known of the criminal kickback scheme involving the

CHR and Ashton’s role in the scheme, GM would not have permitted Ashton to join

and maintain a position on GM’s Board.




                                         58
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 59 of 62 PageID: 59




      130. Further, had GM known of FCA and FCA NV’s bribery scheme and

Ashton’s role in the scheme, GM would not have permitted Ashton to join and

maintain a position on GM’s Board.

      131. Ashton’s fraudulent omissions were intended to and did cause harm to

GM. For example, as a result of Ashton’s fraudulent misrepresentations and

omissions, Ashton was nominated to GM’s Board and GM paid him compensation.

GM continued to unknowingly fund inflated vendor contracts at the CHR that lined

the pockets of Ashton and his co-conspirators. Once on the Board, Ashton betrayed

GM’s trust by funneling GM’s confidential information to UAW and/or FCA

leaders.

                            REQUESTS FOR RELIEF

      WHEREFORE, Plaintiffs pray for the following relief:

      A.     Damages, in an amount to be determined at trial, including but not

limited to, the recoupment of monies paid by GM to Ashton for service as a director

on GM’s Board and further damage GM suffered as a result of Ashton’s breaches of

fiduciary duty, fraudulent statements and omissions, and other unlawful acts;

      B.     An award of punitive and/or exemplary damages as Ashton has acted

with malice and willful disregard for GM’s rights;

      C.     An award of costs and fees incurred in pursuing this litigation,

including attorney’s fees, costs, and the fees and costs of experts;



                                          59
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 60 of 62 PageID: 60




      D.    Equitable relief, including restitution; and

      E.    Any other relief the Court deems just, fair, necessary, or equitable.

                                 JURY DEMAND

      Plaintiffs demand a trial by jury.




                                           60
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 61 of 62 PageID: 61




Dated: September 14, 2020          Respectfully submitted,

                                   KIRKLAND & ELLIS LLP

                                   By: s/James E. Marina
                                   James E. Marina (N.J. Bar No. 050791996)
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone: (212) 446-4800
                                   Facsimile: (212) 446-4900
                                   jmarina@kirkland.com

                                   Hariklia Karis, P.C. (pro hac vice pending)
                                   Jeffrey Willian, P.C. (pro hac vice pending)
                                   Casey McGushin (pro hac vice pending)
                                   300 North LaSalle
                                   Chicago, IL 60654
                                   Telephone: (312) 862-2000
                                   hariklia.karis@kirkland.com
                                   jeffrey.willian@kirkland.com
                                   casey.mcgushin@kirkland.com

                                   Austin Norris (pro hac vice pending)
                                   2049 Century Park East
                                   Los Angeles, CA 90067
                                   Telephone: (310) 552-4200
                                   austin.norris@kirkland.com

                                   Maisie Allison (pro hac vice pending)
                                   555 South Flower Street
                                   Los Angeles, CA 90071
                                   Telephone: (213) 680-8400
                                   maisie.allison@kirkland.com


                                   Attorneys for Plaintiffs General Motors LLC
                                   and General Motors Company




                                     61
Case 1:20-cv-12659-RBK-KMW Document 1 Filed 09/14/20 Page 62 of 62 PageID: 62




       CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

      I hereby certify to the best of my knowledge pursuant to Local Civil Rule 11.2

that this matter in controversy is not the subject of any other action pending in any

court, arbitration, or administrative proceeding.

      I certify under penalty of perjury that the foregoing is true and correct.

Executed on this 14th day of September, 2020.

                                                                 s/James E. Marina

      CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1
      I hereby certify to the best of my knowledge pursuant to Local Civil Rule

201.1 that the matter in controversy is not subject to arbitration because the damages

recoverable by Plaintiffs exceed the sum of $150,000 exclusive of interest and costs

and any claim for punitive damages.

      I certify under penalty of perjury that the foregoing is true and correct.

Executed on this 14th day of September, 2020.

                                                                 s/James E. Marina




                                         62
